                                                                          Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

CHERYL LOUISE MARCHESE,

      Plaintiff,

v.                                          CASE NO. 3:18cv154-MCR-HTC

ESCAMBIA COUNTY ANIMAL
SHELTER and ESCAMBIA
COUNTY SHERIFF’S OFFICE,

     Defendants.
_________________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 17, 2019. ECF No. 13. Plaintiff has been furnished a

copy of the Report and Recommendation and has been afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                         Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     This matter is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

failure to prosecute and failure to comply with an order of the Court.

       3.     The Clerk is directed to close the file.

       DONE AND ORDERED this 9th day of July 2019.




                                           s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:18cv154-MCR-HTC
